 

[ex10-47_001.jpg]

 



December 31, 2018.

 

Petrolia Energy Corporation

 

Re: LOC $500,000 extension

 

Gentlemen,

 

This letter serves as notice of extension of the $500,000 LOC that Petrolia has
in place with Jovian Petroleum.

 

The LOC has been extended to 12/31/19.

 

If you have any questions, please do not hesitate to contact me.

 

Sincerely,

 

/s/ Quinten Beasley Quinten Beasley President  

 

710 N. Post Oak, Suite #512 - Houston, Texas, USA 77024
Telephone: (832) 209-2169 Website: www.jovianpetroleum.com

 



   

 

 